Exhibit 10.1

EXECUTION COPY

          SECURITIES PURCHASE AGREEMENT, dated as of October 20, 2009
(the “Agreement”), among THE INDIVIDUALS NAMED IN SCHEDULE A HERETO (each a
“Buyer” and, collectively, the “Buyers”); DANA HYDE, an individual residing at
215 North Washington Street, Monte Vista, Colorado 81144 (“Hyde”); EDWARDS
INVESTMENTS LLC, a Colorado limited liability company with offices located at
7955 Arapahoe Road, Suite 1100, Greenwood Village, Colorado 80111, DAVID WAGNER
& ASSOCIATES, P.C., Penthouse Suite, 8400 East Prentice Avenue, Greenwood
Village Colorado 80111, J.D. KISH, an individual residing at c/o Kish Leake &
Associates PC, 5031 South Ulster Street, Suite 420, Denver, Colorado 80237,
DENNIS MURPHY, an individual residing at 9600 East Arapahoe Road, Suite 260,
Engelwood, Colorado 80112, JUDITH JONES, an individual residing at 6949 Hoyt
Court, Arvada, Colorado 80004-1600, DON AND LINDA AHLGREN, individuals residing
at 522 San Pedro, Garland, Texas 75043, NORMAN SECK, an individual residing at
1202 Estralla Road, Taos, New Mexico 87571, and LALAH DEE CHANEY, an individual
residing at 17220 Village Lane, Dallas, Texas 75248 (collectively, the
“Unaffiliated Sellers”, and, together with Hyde, each a “Seller” and
collectively, the “Sellers”); and GREAT SPIRITS, INC., a Colorado corporation
with offices located at 215 N. Washington Street, Monte Vista, Colorado 81144
(the “Company”).

INTRODUCTION

          The Sellers own beneficially and of record an aggregate of 7,998,020
shares of common stock, par value $0.001 per share (the “Common Stock”), of the
Company, which includes all shares of Common Stock owned beneficially or of
record thereby, or issuable upon the exercise, conversion, or exchange of
securities or obligations held by, or owed to, the Seller, which Shares
represent 96.969% of the outstanding Common Stock at the date hereof. The Buyers
desire to acquire from the Sellers, and the Sellers desire to sell to the
Buyers, an aggregate of 7,998,000 of their shares (the “Shares”), representing
96.969% of the outstanding Common Stock at the date hereof, in accordance with,
and subject to, the terms hereof, allocated among the Sellers as set forth in
Schedule B hereto and allocated among the Buyers as set forth in Schedule A
hereto.

          NOW, THEREFORE, in consideration of the premises and mutual
representations, warranties and covenants herein contained, the parties hereby
agree as follows:

ARTICLE I

CERTAIN DEFINITIONS

          “Business Day” shall mean any day which is not a Saturday or Sunday
and is not a day on which banking institutions are generally authorized or
obligated to close in the City of New York, New York.

--------------------------------------------------------------------------------



          “Buyer” and “Buyers” shall have the definition assigned thereto in the
introductory paragraph hereto.

          “Closing” shall mean the closing of the purchase by Buyers from the
Sellers of the Shares.

          “Closing Date” shall have the definition assigned thereto in Section
2.03(a) hereof.

          “Code” shall have the definition assigned thereto in Section 3.01(d).

          “Common Stock” shall have the definition assigned thereto in to
introduction hereto.

          “Company” shall have the definition assigned thereto in the
introductory paragraph hereto.

          “Dispose Of” shall mean to pledge, hypothecate, give away, sell, grant
an option (other than pursuant hereto) with respect to, or otherwise transfer.

          “Environmental Laws” shall have the definition assigned thereto in
Section 3.01(q).

          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended.

          “Exchange Act” shall have the definition assigned thereto in Section
3.01(a)(i).

          “Existing Directors” shall have the definition assigned thereto in
Section 4.04.

          “Hyde” shall have the definition assigned thereto in the introductory
paragraph to this Agreement.

          “Investment Company Act” shall have the definition assigned thereto in
Section 3.01(n).

          “Last Company Financial Statement Date” shall mean June 30, 2009.

          “Last Company Financial Statements” shall mean the balance sheet,
statement of income, and statement of cash flows, and the notes thereto, of the
Company as of the Last Company Financial Statement Date.

          “New Directors” shall have the definition assigned thereto in Section
4.04.

          “Purchase Price” shall have the definition assigned thereto in Section
2.01 hereof.

          “SEC” shall mean the United States Securities and Exchange Commission.

          “SEC Documents” shall have the definition assigned thereto in Section
3.01(a)(i).

          “Securities Act” shall mean the Securities Act of 1933, as amended.

-2-

--------------------------------------------------------------------------------



          “Seller” and “Sellers” shall have the definition assigned thereto in
the introductory paragraph hereto.

          “Shares” shall have the definition assigned thereto in the
introduction hereto.

          “Taxes” shall have the definitions assigned thereto in Section
3.01(j).

ARTICLE II

ACQUISITION AND EXCHANGE OF SHARES

          Section 2.01     The Agreement. At the Closing, the Buyers shall
acquire from the Sellers, and the Sellers shall sell to the Buyers, the Shares
in accordance with Schedule A hereto and Schedule B hereto in exchange for an
aggregate purchase price of US$190,000 (following deduction of $10,000 payable
at the Closing to Brockington Securities, Inc.) in cash, less the amount of any
liabilities of the Company (the “Purchase Price”), allocated among the Sellers
as determined among themselves.

          Section 2.02     Closing; Exchanges.

          (a)          The Closing shall take place on the date hereof (the
“Closing Date”) at the offices of Beigelman, Feiner & Feldman, P.C., 100 Wall
Street, 23rd Floor, New York, New York 10005, or by electronic means, as
determined by the Buyers in their sole discretion.

                         (i)          On the Closing Date, the Sellers shall
deliver or cause to be delivered to Buyers, c/o Brockington Securities, Inc.,
2805 Veterans Hwy, Suite 1 Ronkonkoma, NY 11779, stock certificates evidencing
the Shares, registered in the name of the Byers in accordance with Schedule A
hereto or their respective designees identified in writing by each Buyer at
least two Business Days prior to the Closing.

                         (ii)          At or before the Closing Date, the Buyers
shall:

                                        (A)     deliver to the escrow account
maintained by Andrew Telsey, Esq., the Purchase Price by certified or official
bank check or by electronic wire transfer in accordance with instructions
theretofore provided by Andrew Telsey, Esq. to the Buyers;

                                        (B)     agree to sell, or provide a date
of which it shall sell, the assets of the Company immediately prior to the
Closing to Hyde in exchange for Hyde’s agreement to: (i) forgive any related
party debt owed by the Company to Hyde; and (ii) indemnify the Company against
any liability relating to the business of the Company prior to the transactions
contemplated hereby;

                         (iii)          At or before the Closing Date, the
Company will deliver to the Buyers an Officer’s Certificate in the form of
Exhibit 2.02(a)(iii) hereto, dated the Closing Date, certifying,

-3-

--------------------------------------------------------------------------------



among other things, that all representations, warranties, covenants, and
conditions set forth herein by the Sellers and the Company are true and correct
as of, or have been fully performed and complied with by, the Closing Date;

                         (iv)          At or before the Closing Date, each
Seller will deliver to the Buyers and the Company a certificate in the form of
Exhibit 2.02(a)(iv)-1 hereto, dated the Closing Date, in the case of Hyde, or
Exhibit 2.02(a)(iv)-2 hereto, dated the Closing Date, in the case of the
Unaffiliated Sellers, certifying that all representations, warranties,
covenants, and conditions set forth herein by such Seller and the Company are
true and correct as of, or have been fully performed and complied with by, the
Closing Date;

                         (v)          At or before the Closing Date, each Buyer,
or a duly appointed agent thereof, will deliver to the Sellers one or more
Certificates in the form of Exhibit 2.02(a)(v) hereto, dated the Closing Date,
certifying that all representations, warranties, covenants and conditions set
forth herein by such Buyer are true and correct as of, or have been fully
performed and complied with by, the Closing Date; and

                         (vi)          At or before the Closing Date, the
Sellers and the Buyers shall execute a cross-receipt in the form of Exhibit
2.02(a)(vi) hereto.

          (b)          The Shares shall be authorized, issued, and outstanding
shares of Common Stock. All Shares shall be deemed “restricted securities” as
defined in paragraph (a) of Rule 144 under the Securities Act. The acquisition
by the Buyers of the Shares shall be subject to an exemption from the
registration requirements of the Securities Act, under Section 4(1) of the
Securities Act and the rules and regulations promulgated thereunder.
Certificates representing the Shares shall bear a restrictive legend in
substantially the following form:

 

 

 

 

The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended, and may not be offered for sale, sold, or
otherwise disposed of, except in compliance with the registration provisions of
such Act or pursuant to an exemption from such registration provisions, the
availability of which is to be established to the satisfaction of the Company.

 

          Section 2.03     Approval. In anticipation of this Agreement, the
Board of Directors of the Company has taken all necessary and requisite
corporate and other action in order to approve this Agreement and all
transactions contemplated hereby.

-4-

--------------------------------------------------------------------------------



ARTICLE III

REPRESENTATIONS AND WARRANTIES

          Section 3.01    Representations and Warranties of Hyde and the
Company. Hyde and the Company, jointly and severally, represent and warrant to,
and agree with, the Buyers as follows:

          (a)       (i)          The Common Stock has been registered under
Section 12(g) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) and the Company is subject to the periodic reporting requirements of
Section 13 of the Exchange Act. The Company has made available to the Buyers
true, complete, and correct copies of all forms, reports, schedules, statements,
and other documents required to be filed by it under the Exchange Act, as such
documents have been amended since the time of the filing thereof (collectively,
including all forms, reports, schedules, statements, exhibits, and other
documents filed by the Company therewith, the “SEC Documents”). Other than as
disclosed on Schedule 3.01(a)(i), the SEC Documents, including, without
limitation, any financial statements and schedules included therein, at the time
filed or, if subsequently amended, as so amended, (i) did not contain any untrue
statement of a material fact required to be stated therein or necessary in order
to make the statements therein not misleading and (ii) complied in all respects
with the applicable requirements of the Exchange Act and the applicable rules
and regulations thereunder.

          (ii)     The Company maintains disclosure controls and procedures
required by Rule 13a-15 or 15d-15 under the Exchange Act; such controls and
procedures are effective to ensure that:

 

 

 

          (A)          all material information concerning the Company is made
known on a timely basis to the individuals responsible for the preparation of
the Company’s filings with the SEC and other public disclosure documents;

 

 

 

          (B)          transactions are executed in accordance with management’s
general or specific authorizations;

 

 

 

          (C)          transactions are recorded as necessary to permit
preparation of financial statements in accordance with generally accepted
accounting principles and to maintain asset accountability;

 

 

 

          (D)          access to assets is permitted only in accordance with
management’s general or specific authorization; and

 

 

 

          (E)          the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

The Company has made available to the Buyers copies of, all written descriptions
of, and all policies, manuals and other documents promulgating, such disclosure
controls and

-5-

--------------------------------------------------------------------------------



procedures. The books, records and accounts of the Company accurately and fairly
reflect, in reasonable detail, the transactions in, and dispositions of, the
assets of, and the results of operations of, the Company all to the extent
required by generally accepted accounting principles.

                    (iii)       The Chief Executive Officer and the Chief
Financial Officer of the Company has signed, and the Company has furnished to
the SEC, all certifications required by Sections 302 and 906 of the
Sarbanes-Oxley Act of 2002; such certifications contain no qualifications or
exceptions to the matters certified therein and have not been modified or
withdrawn; and neither the Company nor any of its officers has received notice
from any governmental entity questioning or challenging the accuracy,
completeness, form or manner of filing or submission of such certifications.

                    (iv)        The Company has heretofore made available to the
Buyers complete and correct copies of all certifications filed with the SEC
pursuant to Sections 302 and 906 of Sarbanes-Oxley Act of 2002 and hereby
reaffirms, represents and warrants to the Buyers the matters and statements made
in such certificates.

          (b)     At the date hereof and at the Closing Date:

                    (i)        the Common Stock is eligible to trade and be
quoted on, and is quoted on, the over-the-counter Bulletin Board market
maintained by The Nasdaq Stock Market (the “OTCBB”) and has received no notice
or other communication indicating that such eligibility is subject to challenge
or review by the any applicable regulatory agency, electronic market
administrator, or exchange;

                    (ii)        the Company has and shall have performed or
satisfied all of its undertakings to, and of its obligations and requirements
with, the SEC;

                    (iii)       the Company has not, and shall not have taken
any action that would preclude, or otherwise jeopardize, the inclusion of the
Common Stock for quotation on the OTCBB; and

                    (iv)       The Common Stock is eligible for participation in
The Depository Trust Company book entry system.

          (c)      Other than as disclosed on Schedule 3.01(a)(i), the Company
has no subsidiaries or affiliated corporation or owns any interest in any other
enterprise (whether or not such enterprise is a corporation). The Company has
been duly organized and is validly existing as a corporation in good standing
under the laws of the State of Colorado with full power and authority (corporate
and other) to own, lease and operate its respective properties and conduct its
respective business as described in the SEC Documents; except as otherwise
disclosed on Schedule 3.01(c), the Company is duly qualified to do business as a
foreign corporation and is in good standing in each jurisdiction in which the
ownership or leasing of its properties or the conduct of its business requires
such qualification, except where the failure to be so qualified or be in good
standing would not have a material adverse effect on its business, prospects,
condition (financial or otherwise), and results of

-6-

--------------------------------------------------------------------------------



operations of the Company; no proceeding has been instituted in any such
jurisdiction, revoking, limiting or curtailing, or seeking to revoke, limit or
curtail, such power and authority or qualification; the Company is in possession
of, and operating in compliance with, all authorizations, licenses,
certificates, consents, orders and permits from state, federal, foreign and
other regulatory authorities that are material to the conduct of its business,
all of which are valid and in full force and effect; the Company is not in
violation of its charter or bylaws or in default in the performance or
observance of any obligation, agreement, covenant or condition contained in any
material bond, debenture, note or other evidence of indebtedness, or in any
material lease, contract, indenture, mortgage, deed of trust, loan agreement,
joint venture or other agreement or instrument to which it is a party or by
which it or its properties or assets may be bound, which violation or default
would have a material adverse effect on the business, prospects, financial
condition or results of operations of the Company; and the Company is not in
violation of any law, order, rule, regulation, writ, injunction, judgment or
decree of any court, government or governmental agency or body, domestic or
foreign, having jurisdiction over the Company or over its properties or assets,
which violation would have a material adverse effect on the business, prospects,
financial condition or results of operations of the Company taken as a whole.
The SEC Documents accurately describe any corporation, association or other
entity owned or controlled, directly or indirectly, by the Company.

          (d)          The Company has all requisite power and authority to
execute, deliver, and perform this Agreement. All necessary proceedings of the
Company have been duly taken to authorize the execution, delivery, and
performance of this Agreement thereby. This Agreement has been duly authorized,
executed, and delivered by the Company, constitutes the legal, valid, and
binding obligation of the Company, and is enforceable as to the Company in
accordance with its terms. Except as otherwise set forth in this Agreement, no
consent, authorization, approval, order, license, certificate, or permit of or
from, or declaration or filing with, any federal, state, local, or other
governmental authority or any court or other tribunal is required by the Company
for the execution, delivery, or performance of this Agreement thereby. No
consent, approval, authorization or order of, or qualification with, any court,
government or governmental agency or body, domestic or foreign, having
jurisdiction over the Company or over its properties or assets is required for
the execution and delivery of this Agreement and the consummation by the Company
of the transactions herein and therein contemplated, except such as may be
required under the Securities Act or under state or other securities or blue sky
laws, all of which requirements have been, or in accordance therewith will be,
satisfied in all material respects. No consent of any party to any material
contract, agreement, instrument, lease, license, arrangement, or understanding
to which the Company is a party, or to which its or any of its respective
businesses, properties, or assets are subject, is required for the execution,
delivery, or performance of this Agreement; and the execution, delivery, and
performance of this Agreement will not violate, result in a breach of, conflict
with, or (with or without the giving of notice or the passage of time or both)
entitle any party to terminate or call a default under, entitle any party to
receive rights or privileges that such party was not entitled to receive
immediately before this Agreement was executed under, or create any obligation
on the part of the Company to which it was not subject immediately before this
Agreement was executed under, any term of any such material contract, agreement,
instrument, lease, license, arrangement, or understanding, or violate or result
in a breach of any term of the certificate of incorporation or by-laws of the
Company or (if the provisions of this Agreement are

-7-

--------------------------------------------------------------------------------



satisfied) violate, result in a breach of, or conflict with any law, rule,
regulation, order, judgment, decree, injunction, or writ of any court,
government or governmental agency or body, domestic or foreign, having
jurisdiction over the Company or over its properties or assets.

          (e)          There is not any pending or, to the best of Hyde’s or the
Company’s knowledge, threatened, action, suit, claim or proceeding against the
Company, or any of the Company’s officers or any of the respective properties,
assets or rights of the Company, before any court, government or governmental
agency or body, domestic or foreign, having jurisdiction over the Company or
over the Company’s officers or the properties of the Company, or otherwise that
(i) is reasonably likely to result in any material adverse change in the
respective business, prospects, financial condition or results of operations of
the Company or might materially and adversely affect its properties, assets or
rights taken as a whole, (ii) might prevent consummation of the transactions
contemplated by this Agreement, or (iii) alleging violation of any Federal or
state securities laws.

          (f)          The authorized capital stock of the Company consists of
50,000,000 shares of Common Stock, of which 8,248,020 shares of Common Stock are
outstanding, and 1,000,000 shares of “blank check” preferred stock, par value
$0.10 per share, no shares of which are outstanding. Each of such outstanding
shares of Common Stock is duly and validly authorized, validly issued, fully
paid, and nonassessable, has not been issued and is not owned or held in
violation of any preemptive or similar right of stockholders. Except as
disclosed in the SEC Documents, (i) there is no commitment, plan, or arrangement
to issue, and no outstanding option, warrant, or other right calling for the
issuance of, any share of capital stock of, or any security or other instrument
convertible into, exercisable for, or exchangeable for capital stock of, the
Company, and (ii) except as described in the SEC Documents, there is outstanding
no security or other instrument convertible into or exchangeable for capital
stock of the Company. When delivered by the Sellers against payment therefor in
accordance with the terms of this Agreement, the Shares will be duly and validly
issued and fully paid and nonassessable, and will be sold free and clear of any
pledge, lien, security interest, encumbrance, claim or equitable interest of any
kind; and no preemptive or similar right, co-sale right, registration right,
right of first refusal or other similar right of stockholders exists with
respect to any of the Shares or the issuance and sale thereof other than those
that have been expressly waived prior to the date hereof and those that will
automatically expire upon the execution hereof. No further approval or
authorization of any stockholder, the Board of Directors of the Company or
others is required for the issuance and sale or transfer of the Shares, except
as may be required under the Securities Act, the rules and regulations
promulgated thereunder or under state or other securities or blue sky laws. The
Company has no stock option, stock bonus and other stock plans or arrangements.

          (g)          Ronald R. Chadwick, P.C. examined the financial
statements of the Company, together with the related schedules and notes, for
the period from September 26, 2005 through June 30, 2009 (the “Auditors”), filed
with the SEC as a part of the SEC Documents, are independent accountants within
the meaning of the Securities Act, the Exchange Act, and the rules and
regulations promulgated thereunder; and the audited financial statements of the
Company, together with the related schedules and notes, and the unaudited
financial information, forming part of the SEC Documents, fairly present and
will fairly present the financial position and the results of operations of the
Company at the respective dates and for the respective periods to which they

-8-

--------------------------------------------------------------------------------



apply; and all audited financial statements of the Company, together with the
related schedules and notes, and the unaudited financial information, filed with
the SEC as part of the SEC Documents, complied and will comply as to form in all
material respects with applicable accounting requirements and with the rules and
regulations of the SEC with respect hereto when filed, have been and will be
prepared in accordance with generally accepted accounting principles
consistently applied throughout the periods involved except as may be otherwise
stated therein (except as may be indicated in the notes thereto or as permitted
by the rules and regulations of the SEC) and fairly present and will fairly
present, subject in the case of the unaudited financial statements, to customary
year end audit adjustments, the financial position of the Company as at the
dates thereof and the results of its operations and cash flows. The procedures
pursuant to which the aforementioned financial statements have been audited are
compliant with generally accepted auditing standards. The selected and summary
financial and statistical data included in the SEC Documents present and will
present fairly the information shown therein and have been compiled on a basis
consistent with the audited financial statements presented therein. No other
financial statements or schedules are required to be included in the SEC
Documents. The financial statements referred to in this Section 3.01(g) contain
all certifications and statements required under the SEC’s Order, dated June 27,
2002, pursuant to Section 21(a)(1) of the Exchange Act (File No. 4-460), Rule
13a-14 or 15d-14 under the Exchange Act, or 18 U.S.C. Section 1350 (Sections 302
and 906 of the Sarbanes-Oxley Act of 2002) with respect to the report relating
thereto. Since the Last Company Financial Statement Date:

 

 

 

          (i)         There has at no time been a material adverse change in the
financial condition, results of operations, businesses, properties, assets,
liabilities, or future prospects of the Company.

 

 

 

          (ii)        The Company has not authorized, declared, paid, or
effected any dividend or liquidating or other distribution in respect of its
capital stock or any direct or indirect redemption, purchase, or other
acquisition of any stock of the Company.

 

 

 

          (iii)       Except as set forth in the SEC Documents, the operations
and businesses of the Company have been conducted in all respects only in the
ordinary course.

Other than a “going concern” qualification in the report of the Auditors with
respect to the financial statements of the Company, there is no fact known to
Hyde or the Company which materially adversely affects or in the future (as far
as the Company can reasonably foresee) may materially adversely affect the
financial condition, results of operations, businesses, properties, assets,
liabilities, or future prospects of the Company; provided, however, that neither
Hyde nor the Company expresses any opinion as to political or economic matters
of general applicability. The Company has made known, or caused to be made
known, to the accountants or auditors who have prepared, reviewed, or audited
the aforementioned consolidated financial statements all material facts and
circumstances which could affect the preparation, presentation, accuracy, or
completeness thereof.

          (h)     Subsequent to the respective dates as of which information is
given in the SEC Documents, there has not been (i) any material adverse change
in the business, prospects, financial condition or results of operations of the
Company, (ii) any transaction committed to or

-9-

--------------------------------------------------------------------------------



consummated that is material to the Company, (iii) any obligation, direct or
contingent, that is material to the Company incurred by the Company, except such
obligations as have been incurred in the ordinary course of business, (iv) any
change in the capital stock or outstanding indebtedness of the Company or
Subsidiary that is material to the Company, (v) any dividend or distribution of
any kind declared, paid, or made on the capital stock of the Company, or (vi)
any loss or damage (whether or not insured) to the property of the Company which
has a material adverse effect on the business, prospects, condition (financial
or otherwise), or results of operations thereof.

          (i)          At the Closing, the Company shall have no properties or
assets and the Company shall be free and clear of any pledge, lien, security
interest, encumbrance, claim or equitable interest. At the Closing, the Company
shall be party to no agreements except for this Agreement, which shall be a
legal, valid and binding agreement, enforceable against the Company in
accordance with its terms.

          (j)          Other than related party liabilities, all of which are
owed to the Sellers and affiliates thereof, the Company’s liabilities, in the
aggregate, are less than the Purchase Price. All such liabilities, other than
those to related parties, shall be paid at or prior to the Closing. At or before
the Closing, all related party liabilities shall be forgiven or otherwise
extinguished. Other than as disclosed in Schedule 3.01(j), the Company has no
liability of any nature, accrued or contingent, including, without limitation,
liabilities for federal, state, local, or foreign taxes and penalties, interest,
and additions to tax (“Taxes”), and liabilities to customers or suppliers.
Without limiting the generality of the foregoing, the amounts set up as
provisions for Taxes, if any, in the Last Company Financial Statements are
sufficient for all accrued and unpaid Taxes of the Company, whether or not due
and payable and whether or not disputed, under tax laws, as in effect on the
Last Company Financial Statement Date or now in effect, for the period ended on
such date and for all fiscal periods prior thereto. The execution, delivery, and
performance of this Agreement by the Company will not cause any Taxes to be
payable (other than those that may possibly be payable by a Seller as a result
of the sale of the Shares) or cause any lien, charge, or encumbrance to secure
any Taxes to be created either immediately or upon the nonpayment of any Taxes
other than on the properties or assets of the Sellers. The Internal Revenue
Service has audited and settled or the statute of limitations has run upon all
federal income tax returns of the Company and Hyde for all taxable years up to
and including the taxable year ended December 31, 2002. The Company has filed
all federal, state, local, and foreign tax returns required to be filed by it;
has made provided to the Buyers a true and correct copy of each such return
which was filed in the past six years; has paid (or has established on the last
balance sheet included in the last Company Financial Statement a reserve for)
all Taxes, assessments, and other governmental charges payable or remittable by
it or levied upon it or its properties, assets, income, or franchises which are
due and payable; and has delivered to the Buyers a true and correct copy of any
report as to adjustments received by it from any taxing authority during the
past six years and a statement as to any litigation, governmental or other
proceeding (formal or informal), or investigation pending, threatened, or in
prospect with respect to any such report or the subject matter of such report.
Hyde has paid all taxes payable thereby due on or prior to the date hereof.

          (k)          Except as disclosed in Schedule 3.01(k), the Company does
not have any insurance; the Company has at no time been refused any insurance
coverage sought or applied for.

-10-

--------------------------------------------------------------------------------



          (l)            (i)          No labor disturbance by the employees of
the Company exists or, to the best of the Company’s knowledge, is imminent. The
Company is not aware of any existing or imminent labor disturbance by the
employees of any principal suppliers or customers of the Company that might be
expected to result in any material adverse change in the business, prospects,
financial condition, or results of operations of the Company. No collective
bargaining agreement exists with any of the Company’s employees and, to the best
of Hyde’s and the Company’s knowledge, no such agreement is imminent.

                         (ii)          The Company does not have, or contribute
to, and has never maintained or contributed to, any pension, profit-sharing,
option, other incentive plan, or any other type of Employee Benefit Plan (as
defined in Section 3(3) of ERISA) or Pension Plan (as defined in ERISA) and the
Company does not have any obligation to or customary arrangement with employees
for bonuses, incentive compensation, vacations, severance pay, sick pay, sick
leave, insurance, service award, relocation, disability, tuition refund, or
other benefits, whether oral or written.

          (m)          The Company has no, and has no rights to use, patents,
patent rights, inventions, trade secrets, know-how, trademarks, service marks,
trade names, logos, or copyrights. The Company has not received any notice of,
or has knowledge of, any infringement of or conflict with asserted rights of the
Company by others with respect to any patents, patent rights, inventions, trade
secrets, know-how, trademarks, service marks, trade names, logos, or copyrights;
and the Company has not received any notice of, or has no knowledge of, any
infringement of, or conflict with, asserted rights of others with respect to any
patents, patent rights, inventions, trade secrets, know-how, trademarks, service
marks, trade names, logos, or copyrights described or referred to in the SEC
Documents as owned by or used by it or which, individually or in the aggregate,
in the event of an unfavorable decision, ruling or finding, would have a
material adverse effect on the business, prospects, financial condition or
results of operations of the Company.

          (n)          The Company has been advised concerning the Investment
Company Act of 1940, as amended (the “Investment Company Act”), and the rules
and regulations thereunder, and has in the past conducted, and intends in the
future, to conduct its affairs in such a manner as to ensure that it is not and
will not become an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act and such
rules and regulations.

          (o)          (i)          The Company has not, and no person or entity
acting on behalf or at the request of the Company has, at any time during the
last five years (i) made any unlawful contribution to any candidate for foreign
office or failed to disclose fully any contribution in violation of law, or (ii)
made any payment to any federal or state governmental officer or official, or
other person charged with similar public or quasi-public duties, other than
payments required or permitted by the laws of the United States or any other
applicable jurisdiction.

                         (ii)          Neither Company, nor, to the best
knowledge of Hyde nor the Company, any director, officer, agent, employee, or
other person associated with, or acting on behalf of, the

-11-

--------------------------------------------------------------------------------



Company, has, directly or indirectly: used any corporate funds for unlawful
contributions, gifts, entertainment, or other unlawful expenses relating to
political activity; made any unlawful payment to foreign or domestic government
officials or employees or to foreign or domestic political parties or campaigns
from corporate funds; violated any provision of the Foreign Corrupt Practices
Act of 1977, as amended; or made any bribe, rebate, payoff, influence payment,
kickback, or other unlawful payment. The Company’s internal accounting controls
and procedures are sufficient to cause the Company to comply in all respects
with the Foreign Corrupt Practices Act of 1977, as amended.

                         (ii)          Neither Hyde or the Company, nor any
officer, director or affiliate of the Company, has been, within the five years
ending on the Closing Date, a party to any bankruptcy petition against such
person or against any business of which such person was affiliated; convicted in
a criminal proceeding or subject to a pending criminal proceeding (excluding
traffic violations and other minor offenses); subject to any order, judgment or
decree, not subsequently reversed, suspended or vacated, of any court of
competent jurisdiction, permanently or temporarily enjoining, barring,
suspending or otherwise limiting their involvement in any type of business,
securities or banking activities; or found by a court of competent jurisdiction
in a civil action, by the SEC or the Commodity Futures Trading Commission to
have violated a federal or state securities or commodities law, and the judgment
has not been reversed, suspended or vacated.

          (p)          The Company has not, and no person acting on behalf
thereof, has taken or will take, directly or indirectly, any action designed to,
or that might reasonably be expected to cause or result in, stabilization in
violation of law, or manipulation, of the price of the Common Stock to
facilitate the sale or resale of the Shares.

          (q)          Except as set forth in the SEC Documents, (i) the Company
is in compliance in all material respects with all rules, laws and regulations
relating to the use, treatment, storage and disposal of toxic substances and
protection of health or the environment (“Environmental Laws”) that are
applicable to its business, (ii) the Company has not received notice from any
governmental authority or third party of an asserted claim under Environmental
Laws, (iii) to the best knowledge of the Company, the Company is not likely to
be required to make future material capital expenditures to comply with
Environmental Laws (iv) no property which is owned, leased or occupied by the
Company has been designated as a Superfund site pursuant to the Comprehensive
Response, Compensation, and Liability Act of 1980, as amended (42 U.S.C. § 9601,
et seq.), or otherwise designated as a contaminated site under applicable state
or local law, and (v) the Company is not in violation of any federal or state
law or regulation relating to occupational safety or health.

          (r)          There are no outstanding loans, advances or guarantees of
indebtedness by the Company to, or for the benefit of, any of the officers,
directors, or director-nominees of the Company or any of the members of the
families of any of them, except as disclosed in the SEC Documents.

          (s)          The Company has not incurred any liability, direct or
indirect, for finders’ or similar fees on behalf of or payable by the Company or
the Buyers in connection with the transactions

-12-

--------------------------------------------------------------------------------



contemplated hereby or any other transaction involving the Company and the
Buyers, except as otherwise disclosed herein.

          (t)          No stockholder of the Company has any right to request or
require the Company to register the sale of any shares owned by such stockholder
under the Securities Act on any registration statement.

          (u)          The Company is in compliance with, and is not in
violation of, applicable federal, state, local or foreign statutes, laws and
regulations (including without limitation, any applicable building, zoning or
other law, ordinance or regulation) affecting its properties or the operation of
its business, including, without limitation, Sarbanes-Oxley Act of 2002 and the
rules and regulations promulgated pursuant thereto or thereunder. The Company is
not subject to any order, decree, judgment or other sanction of any court,
administrative agency or other tribunal.

          (v)          The Company is not party to any contract, agreement or
arrangement other than this Agreement and as otherwise disclosed in the SEC
Documents.

          Section 3.02       Representations and Warranties of the Sellers. Each
Seller, severally, but not jointly, hereby represents and warrants to, and
agrees with, the Buyers:

          (a)          (i)          Such Seller has all requisite power and
authority to execute, deliver, and perform this Agreement. All necessary
proceedings of such Seller have been duly taken to authorize the execution,
delivery, and performance of this Agreement. This Agreement has been duly
authorized, executed, and delivered by such Seller, constitutes the legal,
valid, and binding obligation of such Seller, and is enforceable as to such
Seller in accordance with its terms. Except as otherwise set forth in this
Agreement, no consent, authorization, approval, order, license, certificate, or
permit of or from, or declaration or filing with, any federal, state, local, or
other governmental authority or any court or other tribunal is required by the
such Seller for the execution, delivery, or performance of this Agreement
thereby. No consent, approval, authorization or order of, or qualification with,
any court, government or governmental agency or body, domestic or foreign,
having jurisdiction over such Seller or over its respective properties or assets
is required for the execution and delivery of this Agreement and the
consummation by such Seller of the transactions herein and therein contemplated,
except such as may be required under the Securities Act or under state or other
securities or blue sky laws, all of which requirements have been, or in
accordance therewith will be, satisfied in all material respects. No consent of
any party to any material contract, agreement, instrument, lease, license,
arrangement, or understanding to which such Seller is a party, or to which its
or any of its respective businesses, properties, or assets are subject, is
required for the execution, delivery, or performance of this Agreement; and the
execution, delivery, and performance of this Agreement will not violate, result
in a breach of, conflict with, or (with or without the giving of notice or the
passage of time or both) entitle any party to terminate or call a default under,
entitle any party to receive rights or privileges that such party was not
entitled to receive immediately before this Agreement was executed under, or
create any obligation on the part of such Seller to which it was not subject
immediately before this Agreement was executed under, any term of any such
material contract, agreement, instrument, lease, license, arrangement, or
understanding, or violate or result in a breach of any term of the

-13-

--------------------------------------------------------------------------------



certificate of incorporation or by-laws or analogous governing document of such
Seller (if applicable) or (if the provisions of this Agreement are satisfied)
violate, result in a breach of, or conflict with any law, rule, regulation,
order, judgment, decree, injunction, or writ of any court, government or
governmental agency or body, domestic or foreign, having jurisdiction over such
Seller or over its respective properties or assets.

                    (ii)           If such Seller is an individual, such Seller
has reached the age majority in his or her state of residence.

                    (iii)          If such Seller is not an individual, such
Seller has been duly organized and is validly existing as a corporation or
limited liability company in good standing under the laws of its respective
jurisdiction of formation with full power and authority (corporate and other) to
own, lease and operate its respective properties and conduct its respective
business; such Seller is duly qualified to do business as a foreign corporation
and is in good standing in each jurisdiction in which the ownership or leasing
of its properties or the conduct of its business requires such qualification,
except where the failure to be so qualified or be in good standing would not
have a material adverse effect on its respective business, prospects, condition
(financial or otherwise), and results of operations; no proceeding has been
instituted in any such jurisdiction, revoking, limiting or curtailing, or
seeking to revoke, limit or curtail, such power and authority or qualification;
such Seller is in possession of, and operating in compliance with, all
authorizations, licenses, certificates, consents, orders and permits from state,
federal, foreign and other regulatory authorities that are material to the
conduct of its business, all of which are valid and in full force and effect;
such Seller is not in violation of its charter or bylaws or analogous governing
documents or in default in the performance or observance of any obligation,
agreement, covenant or condition contained in any material bond, debenture, note
or other evidence of indebtedness, or in any material lease, contract,
indenture, mortgage, deed of trust, loan agreement, joint venture or other
agreement or instrument to which it is a party or by which it or its properties
or assets may be bound, which violation or default would have a material adverse
effect on its respective business, prospects, financial condition or results of
operations; and such Seller is not in violation of any law, order, rule,
regulation, writ, injunction, judgment or decree of any court, government or
governmental agency or body, domestic or foreign, having jurisdiction over such
Seller or over its properties or assets, which violation would have a material
adverse effect on its respective business, prospects, financial condition or
results of operations taken as a whole.

                    (b)          There is not any pending or, to the best of
such Seller’s knowledge, threatened, action, suit, claim or proceeding against
such Seller, or any of its officers or any of its respective properties, assets
or rights, before any court, government or governmental agency or body, domestic
or foreign, having jurisdiction over such Seller or over its officers or the
properties, or otherwise that (i) is reasonably likely to result in any material
adverse change in the respective business, prospects, financial condition or
results of operations of such Seller or might materially and adversely affect
their properties, assets or rights taken as a whole, (ii) might prevent
consummation of the transactions contemplated by this Agreement, or (iii)
alleging violation of any Federal or state securities laws.

                    (c)          When delivered by such Seller against payment
therefor in accordance with the terms of this Agreement, the Shares delivered
thereby will be duly and validly issued and fully

-14-

--------------------------------------------------------------------------------



paid and nonassessable, and will be sold free and clear of any pledge, lien,
security interest, encumbrance, claim or equitable interest of any kind; and no
preemptive or similar right, co-sale right, registration right, right of first
refusal or other similar right of stockholders exists with respect to any of the
Shares to be delivered thereby hereunder or the issuance and sale thereof other
than those that have been expressly waived prior to the date hereof and those
that will automatically expire upon the execution hereof. No further approval or
authorization of any stockholder, the Board of Directors of the Company or
others is required for the issuance and sale or transfer of the Shares, except
as may be required under the Securities Act, the rules and regulations
promulgated thereunder or under state or other securities or blue sky laws.

                    (d)          (i)          The Seller is the sole record and
beneficial owner of the Shares set forth opposite its respective name in
Schedule B hereto, free and clear of any security interest, pledge, mortgage,
lien (including, without limitation, environmental and tax liens), charge,
encumbrance, adverse claim, preferential arrangement or restriction of any kind,
including, without limitation, any restriction on the use, voting, transfer
(except as otherwise provided herein), receipt of income or other exercise of
any attributes of ownership. The Shares to be delivered by such Seller hereunder
are not subject to any options, warrants, convertible securities or other
rights, agreements, arrangements or commitments of any character relating to
interests therein. There are no voting trusts, member agreements, proxies, or
other agreements or understandings in effect with respect to the voting or
transfer of any of such Shares. Except as referenced in Schedule B, other than
the Shares, such Seller owns beneficially or of record, no shares of capital
stock or other securities of the Company, and does not own beneficially or of
record, any securities exercisable for, or convertible into or exchangeable for,
securities of the Company.

                    (ii)          Such Sellers acquired the Shares owned
beneficially and of record thereby from the Company in private transactions not
involving a public offering and, on the dates of such acquisitions, such Seller
paid the full purchase price therefor. The Shares are “restricted securities” as
defined in Rule 144(a) under the Securities Act.

                    (iii)          Neither such Seller nor any affiliate thereof
knows of any material adverse information regarding the current or prospective
operations of the Company which has not been publicly disclosed.

          Section 3.03     Representations and Warranties of the Buyers. Each
Buyer, severally, but not jointly, hereby represents and warrants to, and agrees
with, the Sellers:

                    (a)            Such Buyer has all requisite power and
authority to execute, deliver, and perform this Agreement. All necessary
proceedings of such Buyer have been duly taken to authorize the execution,
delivery, and performance of this Agreement thereby. This Agreement has been
duly authorized, executed, and delivered by such Buyer, constitutes the legal,
valid, and binding obligation of such Buyer, and is enforceable as to such Buyer
in accordance with its respective terms. Except as otherwise set forth in this
Agreement, no consent, authorization, approval, order, license, certificate, or
permit of or from, or declaration or filing with, any federal,



-15-

--------------------------------------------------------------------------------



state, local, or other governmental authority or any court or other tribunal is
required by such Buyer for the execution, delivery, or performance of this
Agreement thereby. No consent, approval, authorization or order of, or
qualification with, any court, government or governmental agency or body,
domestic or foreign, having jurisdiction over such Buyer or over its properties
or assets is required for the execution and delivery of this Agreement and the
consummation by such Buyer of the transactions herein contemplated, except such
as may be required under the Securities Act or under state or other securities
or blue sky laws, all of which requirements have been, or in accordance
therewith will be, satisfied in all material respects. No consent of any party
to any material contract, agreement, instrument, lease, license, arrangement, or
understanding to which such Buyer is a party, or to which its or any of its
businesses, properties, or assets are subject, is required for the execution,
delivery, or performance of this Agreement; and the execution, delivery, and
performance of this Agreement will not violate, result in a breach of, conflict
with, or (with or without the giving of notice or the passage of time or both)
entitle any party to terminate or call a default under, entitle any party to
receive rights or privileges that such party was not entitled to receive
immediately before this Agreement was executed under, or create any obligation
on the part of such Buyer to which it was not subject immediately before this
Agreement was executed under, any term of any such material contract, agreement,
instrument, lease, license, arrangement, or understanding, or violate or result
in a breach of any term of the operating agreement of such Buyer or (if the
provisions of this Agreement are satisfied) violate, result in a breach of, or
conflict with any law, rule, regulation, order, judgment, decree, injunction, or
writ of any court, government or governmental agency or body, domestic or
foreign, having jurisdiction over such Buyer or over its properties or assets.

          (b)          Such Buyer is an “accredited investor” as defined in Rule
501 of Regulation D under the Securities Act. Such Buyer is acquiring the Shares
to be acquired thereby hereunder for its own account (and not for the account of
others) for investment and not with a view to the distribution or resale thereof
in violation of the Securities Act. Such Buyer understands that it may not sell
or otherwise Dispose Of such Shares in the absence of either an effective
registration statement under the Securities Act or an exemption from the
registration provisions of the Securities Act. Such Buyer acknowledges being
informed that the shares of Common Stock acquired thereby shall be unregistered,
shall be “restricted securities” as defined in Rule 144(a) under the Securities
Act, and must be held indefinitely unless (i) they are subsequently registered
under the Securities Act, or (ii) an exemption from such registration is
available. Such Buyer further acknowledges that the Company does not have an
obligation to currently register such securities for the account of such Buyer.

          (c)          By virtue of such Buyer’s position, it has access to the
same kind of information which would be available in a registration statement
filed under the Securities Act. Such Buyer acknowledges that it has been
afforded access to all material information which it has requested relevant to
its decision to acquire the Shares to acquired thereby and to ask questions of
the Company’s management and that, except as set forth herein, neither any
Seller or the Company nor anyone acting on behalf of any Seller or the Company,
has made any representations or warranties to such Buyer which have induced,
persuaded, or stimulated such Buyer to acquire such Shares.

          (d)          Either alone, or together with their investment
advisor(s), such Buyer has the knowledge and experience in financial and
business matters to be capable of evaluating the merits

-16-

--------------------------------------------------------------------------------



and risks of the prospective investment in the Shares to be acquired thereby,
and such Buyer is and will be able to bear the economic risk of the investment
in such Shares.

ARTICLE IV

ADDITIONAL COVENANTS

                    Section 4.01     Indemnity. Hyde agrees to indemnify and
hold harmless the Buyers and their respective officers, directors, employees,
counsel, agents, and stockholders, in each case past, present, or as they may
exist at any time after the date of this Agreement, and each person, if any, who
controls, controlled, or will control any of them within the meaning of Section
15 of the Securities Act or Section 20(a) of the Securities Exchange Act of
1934, as amended, against any and all losses, liabilities, damages, and expenses
whatsoever (which shall include, for all purposes of this Article IV, but not be
limited to, counsel fees and any and all expenses whatsoever incurred in
investigating, preparing, or defending against any litigation, commenced or
threatened, or any claim whatsoever, and any and all amounts paid in settlement
of any claim or litigation) as and when incurred arising out of, based upon, or
in connection with (a) any material breach of any representation, warranty,
covenant, or agreement of Hyde or the Company contained in this Agreement, (b)
if the Closing takes place, any act or alleged omission occurring at or prior to
the Closing (including without limitation any which arise out of, are based
upon, or are in connection with any of the transactions contemplated hereby)
which subjects the Buyers to damages related to the intentional act or
intentional omission, and (c) the products and operations of the Company, if
any, prior to closing. The foregoing agreement to indemnify shall be in addition
to any liability Hyde or the Company may otherwise have, including liabilities
arising under this Agreement.

          Section 4.02     Stockholders; Other Securities. Each of Hyde and the
Company hereby agrees that immediately prior to the Closing, the Company will
have at least 90 stockholders. Prior to the date of this Agreement, all of the
Company’s outstanding convertible debt, options, warrants and all other
indebtedness of the Company shall have been cancelled.

          Section 4.03     Assets and Liabilities. Each of Hyde and the Company
hereby agrees that, at the Closing, the Company shall have no assets and no
liabilities.

          Section 4.04     Corporate Governance. At the Closing, (a) the Board
of Directors of the Company shall consist of one current director (the “Existing
Director”), who shall resign immediately thereafter, and one director appointed
by BuyerCorp (the “New Director”), and (b) all officers of the Company shall
resign and the Board of Directors shall appoint the designees of the Buyers as
the sole officers thereof.

          Section 4.05     Further SEC Filings. Hyde shall take all such further
acts as shall be required to permit the Company to file any SEC Documents to be
filed at or following the Closing which reflect the business and operations of
the Company prior to the Closing, and shall execute and deliver all
certifications required to be filed by the Company with respect to financial

-17-

--------------------------------------------------------------------------------



statements of the Company reflecting in whole or in part the business and
operations of the Company prior to the Closing.

ARTICLE V

MISCELLANEOUS

          Section 5.01     Expenses. Whether or not the transactions
contemplated in this Agreement are consummated, all costs and expenses incurred
in connection with this Agreement and the transactions contemplated hereby, will
be paid by the party incurring such expense or as otherwise agreed to herein.

          Section 5.02     Necessary Actions. Subject to the terms and
conditions herein provided, each of the parties hereto agrees to use all
reasonable efforts to take, or cause to be taken, all action and to do, or cause
to be done, all things necessary, proper or advisable under applicable laws and
regulations to consummate and make effective the transactions contemplated by
this Agreement. In the event at any time after the Closing, any further action
is necessary or desirable to carry out the purposes of this Agreement, the
Sellers, the proper executive officers and/or directors of the Company, or the
Buyers, as the case may be, will take all such necessary action.

          Section 5.03     Notices. Any notice or other communication required
or permitted to be given hereunder shall be in writing and shall be mailed by
certified mail, return receipt requested or by the most nearly comparable method
if mailed from or to a location outside of the United States or by Federal
Express, Express Mail, or similar overnight delivery or courier service or
delivered (in person or by telecopy, telex, or similar telecommunications
equipment) against receipt to the party to which it is to be given at the
address of such party set forth in the introductory paragraph to this Agreement
(or to such other address as the party shall have furnished in writing in
accordance with the provisions of this Section 5.03.) Any notice to the Company
shall be addressed to the attention of the Corporate Secretary. Any notice or
other communication given by certified mail (or by such comparable method) shall
be deemed given at the time of certification thereof (or comparable act), except
for a notice changing a party’s address which will be deemed given at the time
of receipt thereof. Any notice given by other means permitted by this Section
5.03 shall be deemed given at the time of receipt thereof.

          Section 5.04     Parties in Interest. Except as expressly provided in
Section 4.01 hereof, this Agreement will inure to the benefit of and be binding
upon the parties hereto and the respective successors and assigns. Nothing in
this Agreement is intended to confer, expressly or by implication, upon any
other person any rights or remedies under or by reason of this Agreement.

          Section 5.05     Entire Agreement; Modification. Except as otherwise
expressly provided herein, this Agreement sets forth the entire understanding of
the parties with respect to the subject matter hereof, supersedes all existing
agreements among them concerning such subject matter, and may be modified only
by a written instrument duly executed by each party hereto.

-18-

--------------------------------------------------------------------------------



          Section 5.06     Availability of Equitable Remedies. Since a breach of
the provisions of this Agreement could not adequately be compensated by money
damages, any party shall be entitled, in addition to any other right or remedy
available to it, to an injunction restraining such breach or threatened breach
and to specific performance of any such provision of this Agreement, and no bond
or other security shall be required in connection therewith, and the parties
hereby consent to the issuance of such an injunction and to the ordering of
specific performance.

          Section 5.07     Survival. Each of the covenants, agreements,
representations, and warranties contained in this Agreement shall survive the
Closing Date until the date 18 months thereafter. The statements contained in
any document executed by either any Seller or the Company relating hereto or
delivered to the Buyers in connection with the transactions contemplated hereby
or thereby, or in any statement, certificate, or other instrument delivered by,
or on behalf of, either any Seller or the Company pursuant hereto or thereto or
delivered to any Buyers in connection with the transactions contemplated hereby
or thereby shall be deemed representations and warranties, covenants and
agreements, or conditions, as the case may be, of such Seller or the Company,
respectively, hereunder for all purposes of this Agreement (including all
statements, certificates, or other instruments delivered pursuant hereto or
thereto or delivered in connection with this Agreement, or any of the other
transactions contemplated hereby). The statements contained in any document
executed by any Buyer relating hereto or delivered to either any Seller or the
Company in connection with the transactions contemplated hereby or thereby, or
in any statement, certificate, or other instrument delivered by, or on behalf
of, any Buyer pursuant hereto or thereto or delivered to either any Seller or
the Company in connection with the transactions contemplated hereby or thereby
shall be deemed representations and warranties, covenants and agreements, or
conditions, as the case may be, of such Buyer hereunder for all purposes of this
Agreement (including all statements, certificates, or other instruments
delivered pursuant hereto or thereto or delivered in connection with this
Agreement, or any of the other transactions contemplated hereby).

          Section 5.08     Binding Effect. The provisions of this Agreement
shall be binding upon and inure to the benefit of each of the Sellers, the
Company, and each of the Buyers, and their respective successors and assigns;
provided, however, that no party hereto shall have the right to assign its
rights and obligations hereunder without the prior written consent of the other
parties hereto.

          Section 5.09     Counterpart. This Agreement may be executed in one or
more counterparts, each of which will be deemed an original and all together
will constitute one document. The delivery by facsimile of an executed
counterpart of this Agreement will be deemed to be an original and will have the
full force and effect of an original executed copy.

          Section 5.10     Severability. The provisions of this Agreement will
be deemed severable and the invalidity or unenforceability of any provision
hereof will not affect the validity or enforceability of any of the other
provisions hereof. If any provisions of this Agreement, or the application
thereof to any person or any circumstance, is illegal, invalid or unenforceable,
(a) a suitable and equitable provision will be substituted therefor in order to
carry out, so far as may be

-19-

--------------------------------------------------------------------------------



valid and enforceable, the intent and purpose of such invalid or unenforceable
provision, and (b) the remainder of this Agreement and the application of such
provision to other persons or circumstances will not be affected by such
invalidity or unenforceability, nor will such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application
thereof, in any other jurisdiction.

          Section 5.11     Headings. The Article and Section headings are
provided herein for convenience of reference only and do not constitute a part
of this Agreement and will not be deemed to limit or otherwise affect any of the
provisions hereof.

          Section 5.12     Governing Law. This Agreement will be deemed to be
made in and in all respects will be interpreted, construed and governed by and
in accordance with the law of the State of Colorado, without regard to the
conflict of law principles thereof.

[REMAINDER OF PAGE INTENTIONALLY BLANK]

-20-

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have executed and delivered
this Agreement in a manner legally binding upon them as of the date first above
written.

 

 

 

 

 

 

 

 

 

 

Brian Leftwich

 

Steve Free

 

 

 

 

 

 

 

 

 

Jack Minter

 

Dana Hyde

 

 

 

 

 

EDWARDS INVESTMENTS LLC

 

DAVID WAGNER & ASSOCIATES, P.C.

 

 

 

 

 

By:

 

 

By:

 

 

 

Craig Edelmann

 

 

David Wagner

 

 

Manager

 

 

President

 

 

 

 

 

J.D. Kish

 

Dennis Murphy

 

 

 

 

 

 

 

 

 

Judith Jones

 

Don and Linda Ahlgren

 

 

 

 

 

 

 

 

 

Norman Seck

 

Lalah Dee Chaney

 

 

 

 

 

GREAT SPIRITS, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

 

Dana Hyde

 

 

 

 

Chief Executive Officer

 

 

 

-21-

--------------------------------------------------------------------------------



List of Schedules and Exhibits

 

 

Schedule A

Buyers

Schedule B

Sellers

Schedule 3.01(c)

Subsidiaries

Schedule 3.01(f)

Options, Warrants, and Convertible and Exchangeable Securities

Schedule 3.01(j)

List of Current Non-Affiliate Liabilities

Schedule 3.01(k)

Insurance Policies

 

 

Exhibit 2.02(a)(iii)

Company Officers’ Certificate

Exhibit 2.02(a)(iv)-1

Hyde Seller’s Certificate

Exhibit 2.02(a)(iv)-2

Unaffiliated Sellers’ Certificate

Exhibit 2.02(a)(v)

Buyer’s Certificate

Exhibit 2.02(a)(vi)

Cross-Receipt

-22-

--------------------------------------------------------------------------------



Schedule A

Buyers

 

 

 

 

 

 

 

 

Name

 

 

Address

 

 

Shares to be Purchased

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Brian Leftwich

 

8905 Magnolia Vale

 

2,666,020

 

 

Granbury Texas 76049

 

 

 

 

 

 

 

Steven Free

 

3101 Mustang Dr. #310

 

2,666,000

 

 

Grapevine, Texas 76051

 

 

 

 

 

 

 

Jack Minter

 

4320 Windsor Parkway

 

2,666,000

 

 

Dallas, Texas 75205

 

 

-23-

--------------------------------------------------------------------------------



Schedule B

Sellers

 

 

 

 

 

 

Name

 

 

Shares to be Purchased

 

 

 

 

 

 

 

 

 

 

 

Dana Hyde

 

 

7,414,100

 

David Wagner & Associates, P.C.

 

 

250,000

 

Edwards Investments LLC

 

 

250,000

 

J.D. Kish

 

 

15,000

 

Dennis Murphy

 

 

45,000

 

Judith Jones

 

 

5,000

 

Don and Linda Ahlgren

 

 

6,670

 

Norman Seck

 

 

6,670

 

Lalah Dee Chaney

 

 

5,580

 

 

 

 

 

 

Total

 

 

7,998,020

 

-24-

--------------------------------------------------------------------------------



Schedule 3.01(c)

Subsidiaries

Rocky Mountain Distilleries, Inc., a Colorado corporation (100%)

-25-

--------------------------------------------------------------------------------



Schedule 3.01(f)

Options, Warrants, and Convertible and Exchangeable Securities

None.

-26-

--------------------------------------------------------------------------------



Schedule 3.01(j)

List of Current Non-Affiliate Liabilities

None.

-27-

--------------------------------------------------------------------------------



Schedule 3.01(k)

Insurance Policies

None.

-28-

--------------------------------------------------------------------------------